UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

YEHUDA HERSKOVIC,                                            Case No.: 1:19-cv-03372

                                        Plaintiff,           DEFENDANT CELLCO
                                                             PARTNERSHIP D/B/A VERIZON
                        -against-                            WIRELESS’S RESPONSE TO
                                                             PLAINTIFF’S STATUS REPORT
VERIZON WIRELESS,                                            RE ARBITRATION

                                        Defendant.           Case Removed: June 6, 2019
                                                             Compelled to Arb.: March 6, 2020



       Defendant Cellco Partnership d/b/a Verizon Wireless, incorrectly sued as “Verizon

Wireless” (“Defendant”) submits this response to Plaintiff Yehuda Herskovic’s (“Plaintiff”)

status update letter (Doc. No. 47), as directed by the Court. Plaintiff’s letter is filled with

inaccuracies and excuses. Although counsel for Defendant has been in email and telephone

contact with Plaintiff—and has clearly explained Plaintiff’s choice of initiating arbitration before

the Better Business Bureau (“BBB” – for claims of $10,000 or less) or the American Arbitration

Association (“AAA” – for claims of more than $10,000)—Plaintiff continues to falsely represent

to the Court that he somehow cannot initiate an arbitration. In reality, it appears as though

Plaintiff has deliberately flouted this Court’s orders.

       This case was ordered to arbitration pursuant to the parties’ arbitration agreement over a

year ago, on March 6, 2020 (Doc. No. 29). Since then, this Court has twice ordered Plaintiff to

initiate the arbitration, and he has twice failed to comply with the orders. See Doc. No. 39,

December 28, 2020 (“The plaintiff is directed to initiate arbitration within 90 days or show cause

why this action should not be dismissed for failure to prosecute.”). Scheduling Order dated April

22, 2021 (“No later than June 21, 2021, the plaintiff must formally commence an arbitration

proceeding with either the BBB or the AAA.”). Plaintiff’s claims about a “Gina B.” and the
denial of his complaint before the BBB cannot cure his failure to comply with this Court’s

multiple orders to initiate an arbitration.

        As described in detail in Defendant’s prior status update (Doc. No. 46), under the terms

of his arbitration agreement with Defendant, Plaintiff may elect to arbitrate before either the BBB

or the AAA, depending on the amount he seeks to recover. To initiate arbitration before the BBB

for a claim of $10,000 or less, Plaintiff may submit an Arbitration Request Form, which may be

accessed by using the BBB National Program web portal at:

https://bbbprograms.org/programs/all-programs/VerizonDisputeResolution.

        If choosing to proceed with a BBB arbitration, Plaintiff must acknowledge that his claim

does not exceed $10,000 (which he has so far been unwilling to do). See the BBB Arbitration

Rules, attached hereto as Exhibit A (“As a Verizon Wireless customer, you have the option of

using BBB NP arbitration to resolve any dispute involving a claim of $10,000 or less that results

from the Verizon Wireless Customer Agreement or from the services you receive from Verizon

Wireless.”). See also the parties’ arbitration agreement at Doc. No. 18, Attachment No. 3 (ALL

DISPUTES “WILL BE RESOLVED BY ONE OR MORE NEUTRAL ARBITRATORS

BEFORE THE AMERICAN ARBITRATION ASSOCIATION (‘AAA’) OR BETTER

BUSINESS BUREAU (‘BBB’)…. FOR CLAIMS OVER $10,000, THE AAA’S CONSUMER

ARBITRATION RULES WILL APPLY. FOR CLAIMS OF $10,000 OR LESS, THE PARTY

BRINGING       THE      CLAIM      CAN        CHOOSE    EITHER      THE    AAA’S      CONSUMER

ARBITRATION RULES OR THE BBB’S RULES FOR BINDING ARBITRATION OR,

ALTERNATIVELY, CAN BRING AN INDIVIDUAL ACTION IN SMALL CLAIMS

COURT.”).

        If Plaintiff seeks to recover over $10,000, he may initiate an arbitration by submitting a

Demand to the AAA, as described in Rule 2 of the AAA Consumer Arbitration Rules. See AAA


                                                  2
Consumer Arbitration Rules, located at:

https://www.adr.org/sites/default/files/Consumer%20Rules.pdf. Plaintiff’s refusal to initiate

arbitration with either the BBB or AAA appears to be a bad-faith attempt to avoid arbitration

entirely, or to postpone it unduly. Plaintiff could have initiated—and the parties could already

have completed—arbitration over the course of the past 15 months.

        In light of Plaintiff’s defiance of this Court’s prior orders, Defendant respectfully requests

that the Court order Plaintiff to initiate arbitration before the BBB (if his claim is for $10,000 or

less) or the AAA (if his claim is for more than $10,000) within 10 days, to provide Defendant

and this Court a copy of the submitted demand to initiate arbitration, and to dismiss this action if

Plaintiff fails to do so.

Dated: New York, New York
       June 21, 2021

                                              Respectfully submitted,

                                              Howard A. Fried------------
                                              Howard A. Fried (HF2114)
                                              McGIVNEY, KLUGER, CLARK &
                                              INTOCCIA, P.C.
                                              Attorneys for Defendant
                                              CELLCO PARTNERSHIP d/b/a
                                              VERIZON WIRELESS, incorrectly
                                              sued as “Verizon Wireless”
                                              80 Broad Street, 23rd Floor
                                              New York, NY 10004
                                              (212) 509-4420



    TO:
    Yehuda Herskovic
    Plaintiff Pro Se
    225 Ross St.
    Brooklyn, NY 11211




                                                  3
